PER CURIAM.
The appellant was placed on probation for committing a lewd assault on a child under age sixteen. The trial court revoked his probation, finding that he violated two conditions of probation, one of which required that he have no contact with children under age sixteen without written permission of his probation officer. The appellant was sentenced to a term in prison followed by additional probation with revised conditions.
We agree with the appellant’s contention that the court erred in restricting his contact during the probationary period with persons under age twenty-one without written permission. Such a condition unduly restricts the appellant’s contacts with adults.
Therefore, we amend that condition of probation to prohibit contact with persons under eighteen years of age. Further, to conform to the trial court’s oral pronouncement that condition is amended to provide that written permission must come from the probation officer, rather than the court. In all other aspects, we affirm.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.